Citation Nr: 9912621	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for amputation of the 
second and third toes of the right foot, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating determination by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a compensable 
evaluation for service-connected amputation residuals of the 
second and third toes of the right foot.  In current status 
the case returns to the Board following the completion of 
development made pursuant to its November 1997 remand.  In a 
September 1998 rating decision the evaluation for the 
service-connected amputation residuals was increased to 10 
percent, effective March 24, 1994.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a bone cyst of the 
right great toe during a Central Office hearing in September 
1997.  In the January 1999 informal hearing presentation the 
veteran's representative indicated that this issue was 
neither developed nor adjudicated by the RO.  Therefore, this 
matter is again referred to the RO for action deemed 
appropriate.


FINDING OF FACT

The veteran's amputation residuals are manifested primarily 
by missing middle and distal phalanx of the second and third 
toes, chronic right foot pain, abduction of the right hallux 
and pain under the second and third metatarsophalangeal 
joints.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
amputation residuals of the second and third toes of the 
right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321, 4.71a, Codes 5172 and 5279 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show the veteran 
sustained a gunshot wound to the right foot and amputation of 
the second and third toes to the proximal interphalangeal 
joint was performed.  In a July 1956 rating decision service 
connection was established for amputation of the second and 
third toes of the right foot and a noncompensable evaluation 
was assigned.  

Records from Vestal Medical Associates dated from 1986 to 
1994 are negative for complaints or treatment of the service-
connected amputation residuals.  

A December 1994 report from M.G. Silvestri, D.P.M. shows that 
the veteran was first seen in March 1994 for complaints of 
pain from the right big toe up along the lateral aspect of 
the ankle through the knee and to the hip.  Evaluation of 
both feet showed hypertrophied, discolored and dystrophic 
toenails, one through five.  There was normal vascular, 
neurological, dermatologic and musculoskeletal examination of 
both feet.  Radiographic evaluation of the right foot 
revealed a bone cyst to the distal phalanx of the hallux, 
which was well demarcated and showed no cortical erosion.  
The middle and distal phalanges of the second and third toe 
were missing and there was also a bipartite tibial hallucal 
sesamoid bone in the right foot.  The diagnoses were 
diaphyseal bone cyst, right hallux; pes planus; and 
dermatophytosis.  The veteran was given arch supports.  On 
follow-up examination several weeks later, the veteran stated 
that his feet felt much better with insoles but were still 
very sore.  The veteran's current complaint was of right foot 
pain described as an "electrical shock type" pain, which 
ran down the first ray to the heel.  The clinical impression 
was complication involving the right toe deformities and 
possible gait abnormalities.  The examiner concluded that 
there was a possible tarsal tunnel syndrome with complicating 
peroneal tendinitis.

The veteran presented testimony at a hearing before a member 
of the Board in Washington, D.C. in October 1997.  He 
testified that he has constant pain, that his right foot is 
larger than the left and that he currently takes medication 
for his service-connected right foot disability.  The veteran 
also testified that he recently received treatment for his 
right foot from his private physician.  

On VA examination in June 1998 the veteran reported that he 
takes Valium on a regular basis for constant right foot pain.  
Any distance over 10 to 20 feet causes significant discomfort 
and his basic activities of daily living have been affected 
to the point that pain and weight bearing on the right were 
uncomfortable.  His primary concerns were of pain, the slight 
difference in size between his two feet and a swollen right 
great toe.  The examiner referred to the December 1994 X-ray 
report showing a bone cyst to the distal phalanx of the 
hallux, which was well demarcated, and no cortical erosion 
was noted.  The missing middle and distal phalanx of the 
second and third toes were noted.  The results were a 
bipartite hallus sesamoid cone in the right foot.  Overall 
findings at that time were bone cyst of the right hallux, pes 
planus and dermatophytosis.  The VA examiner noted review of 
the records showed the veteran continued to have some 
problems with numbness of both feet that had not 
significantly progressed and that a recent report showed the 
right hallux abducted because of missing second and third 
toes and pain under second and third metatarsophalangeal 
joint.  

Examination of the right foot showed the ankle was 26 on the 
right and 24.5 on the left.  There was some edema noted in 
the right foot and thickening of the nails on the great toe 
of the right foot.  There were amputations to the second and 
third toes on the right and a well-healed scar was noted.  
There was also evidence of pes planus on that side and mild 
enlargement of the right great toe in size as opposed to the 
left toe.  The veteran could dorsiflex the right foot to 
approximately 5 degrees beyond neutral and could plantar flex 
to approximately 25 degrees; inversion and eversion appeared 
grossly normal.  Sensory testing showed light touch to be 
grossly intact.  The veteran showed a marked antalgic gait 
with a decreased stance phase on the right-hand side.  The 
clinical impression was status post gunshot wound to the 
right foot with partial amputation of second and third toes; 
evidence of pes planus and bone cyst of the right hallux 
valgus and dermatophytosis.  

Additional evidence includes medical records and X-rays from 
Dr. Silvestri dated from March 1994 to November 1997.  The 
most recent entry dated in November 1997 notes that the 
veteran's right hallux was abducted because of missing second 
and third toes.  There was also pain under the second and 
third metatarsophalangeal joint ascending proximately on the 
dorsum.  Additional private medical records primarily show 
treatment for various unrelated disorders between December 
1976 and August 1997.  Specifically, a report from October 
1985 shows complaints referable to both feet and a suggestion 
of some dropping of the longitudinal arch.  

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

The veteran's service-connected amputation residuals of the 
second and third toes of the right foot have most recently 
been evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Code 5279, which provides for a 10 percent 
evaluation for unilateral or bilateral anterior metatarsalgia 
(Morton's disease).  38 C.F.R. § 4.71a, Code 5279 (1998).  
The Board notes that this is the maximum schedular rating 
available under this Diagnostic Code, and that it will 
therefore be necessary to examine other Codes for the purpose 
of considering entitlement to a higher evaluation.  In this 
regard, the Board observes that the RO has also previously 
considered 38 C.F.R. § 4.71a, Code 5172, which provides for a 
20 percent rating for amputation of toes, other than the 
great, with the removal of one or two metatarsal heads and a 
noncompensable rating for the amputation of toes without 
metatarsal involvement.  38 C.F.R. § 4.71a, Code 5172 (1998).  
Moderate and moderately severe foot injuries warrant 10 and 
20 percent disability ratings, respectively.  38 C.F.R. 
4.71a, Code 5284 (1998).

With respect to Code 5172, the Board notes that X-rays taken 
in December 1994 show only the middle and distal phalanx of 
the second and third toes were missing and that the 
metatarsal heads were apparently intact.  Consequently, the 
Board must find that the veteran's current residuals do not 
more nearly approximate removal of one or both of the 
metatarsal heads so as to justify a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Code 5172.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.7 (1998).  

During VA examination in June 1998, the veteran complained of 
constant pain and difficulty with walking and weight bearing.  
Examination of the right foot noted some edema and a well-
healed surgical scar.  There was also evidence of pes planus 
and mild enlargement of the right great toe, but these have 
not been associated by objective opinion as a residual of the 
veteran's second and third toe amputations. Furthermore, 
there is no evidence, in any event, that the symptoms are 
productive of the requisite moderately-severe overall right 
foot disability necessary for the assignment of a 20 percent 
rating under Code 5284.  Given the objective evidence of 
record, the Board finds that the veteran's current 
symptomatology, which primarily involves complaints of pain, 
represents no more than a moderate degree of disability.

Under the Schedule, a rating in excess of 10 percent may be 
assigned to several other foot disabilities, if shown.  These 
are severe flatfoot (Code 5276), weak foot (Code 5277), claw 
foot (Code 5278), and malunion or nonunion of the tarsal or 
metatarsal bones (Code 5283).  38 C.F.R. § 4.71a (1998).  
However, the medical evidence does not show that any of these 
conditions have been demonstrated and the veteran does not 
even claim that any of them are present.  Overall, the 
veteran does not show manifestations of his amputation 
residuals to warrant an increased rating.

A 10 percent rating may be assigned for unilateral hallux 
valgus if operated with resection of the metatarsal head or 
if it is severe, equivalent to amputation of the great toe 
under Code 5280.  In the present case, the veteran has hallux 
valgus due to the missing right second and third toes.  He is 
already in receipt of a 10 percent rating for the amputation 
residuals, however, so evaluation under Code 5280 would not 
result in a higher evaluation.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1997), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The rating criteria in Code 5279 and Code 5280 do 
not include loss of range of motion.  Therefore, 
consideration of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  
38 C.F.R. § 4.40 (1998); Johnson v. Brown, supra.  

Finally, the Board is also in agreement with the RO's 
determination that a higher rating is also not appropriate 
under 38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the Board cannot conclude that the veteran's 
amputation residuals of the second and third toes of the 
right foot are so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, so as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321(b) (1998).  The record 
does not reflect any recent or frequent hospital care, and 
any interference with the veteran's employment in this case 
is not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  Although the 
veteran has indicated that he continues to experience 
constant right foot pain, the Board notes that the 10 percent 
currently assigned accounts for what is considered to be the 
average impairment of earning capacity for a veteran with 
amputation residuals of the second and third toes of the 
right foot.  In sum, the regular schedular criteria are shown 
to provide adequate compensation in this case, and, 
consequently, a higher rating on an extraschedular basis is 
not warranted.

The veteran has asserted that the VA examiner in June 1998 
told him that there was nothing he could do for the veteran.  
In this regard, the Board points out that the June 1998 
examination was for rating, not treatment, purposes.  At the 
examination, the veteran was referred to a podiatrist for 
follow-up care.  Any course of treatment for the service-
connected disability would not be as a result of the 
compensation examination.


ORDER

A rating in excess of 10 percent for amputation residuals of 
the second and third toes of the right foot is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


